                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                              CASE NO. 5:20-CV-00105-M


 PHILLIP MINCHEW,                              )
                                 Plaintiff,    )
                                               )
 V.                                            )                 ORDER
                                               )
 ANDREW SAUL, Commissioner of      )
 Social Security,                  )
                        Defendant. )


          This matter is before the court on the Defendant's Consent Motion for Reversal and

Remand Pursuant to Sentence Four of 42 U.S.C. § 405(g) [DE-28]. As implied by the title of the

motion, both parties have agreed to remanding this case for further administrative proceedings.

Accordingly, for good cause shown, the court hereby reverses the Commissioner's decision under

sentence four of 42 U.S.C. § 405(g) and remands the case to the Commissioner for further

proceedings. See Shalala v. Schaefer, 509 U.S. 292 (1993); Melkonyan v. Sullivan, 501 U.S. 89

(1991).


          SO ORDERED this the   .2~      of January, 2021.




                                              RICHARD E. MYERS II
                                              CHIEF UNITED STATES DISTRICT JUDGE




            Case 5:20-cv-00105-M Document 31 Filed 01/27/21 Page 1 of 1
